

	

		II

		108th CONGRESS

		2d Session

		S. 2789

		IN THE SENATE OF THE UNITED STATES

		

			September 10, 2004

			Mr. Brownback (for

			 himself and Mr. Santorum) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To reauthorize the grant program of the Department of

		  Justice for reentry of offenders into the community, to establish a task force

		  on Federal programs and activities relating to the reentry of offenders into

		  the community, and for other purposes

	

	

		1.Short

			 title

			This Act may be cited as the

			 Second Chance Act of 2004: Community

			 Safety Through Recidivism Prevention or the Second

			 Chance Act of 2004.

		2.FindingsCongress finds the following:

			(1)In 2002, 2,000,000

			 people were incarcerated in Federal or State prisons or in local jails. Nearly

			 650,000 people are released from incarceration to communities nationwide each

			 year.

			(2)There are over 3,200 jails throughout the

			 United States, the vast majority of which are operated by county governments.

			 Each year, these jails will release in excess of 10,000,000 people back into

			 the community.

			(3)Nearly two-thirds

			 of released State prisoners are expected to be rearrested for a felony or

			 serious misdemeanor within three years after release.

			(4)In recent years, a

			 number of States and local governments have begun to establish improved systems

			 for reintegrating former prisoners. Under such systems, corrections officials

			 begin to plan for a prisoner’s release while the prisoner is incarcerated and

			 provide a transition to needed services in the community.

			(5)Faith leaders and parishioners have a long

			 history helping ex-offenders transform their lives. Through prison ministries

			 and outreach in communities, churches and faith-based organizations have

			 pioneered re-entry services to prisoners and their families.

			(6)Successful reentry

			 protects those who might otherwise be crime victims. It also improves the

			 likelihood that individuals released from prison or juvenile detention

			 facilities can pay fines, fees, restitution, and family support.

			(7)According to the

			 Bureau of Justice Statistics, expenditures on corrections alone increased from

			 $9,000,000,000 in 1982 to $44,000,000,000 in 1997. These figures do not include

			 the cost of arrest and prosecution, nor do they take into account the cost to

			 victims.

			(8)Increased

			 recidivism results in profound collateral consequences, including public health

			 risks, homelessness, unemployment, and disenfranchisement.

			(9)The high

			 prevalence of infectious disease, substance abuse, and mental health disorders

			 that has been found in incarcerated populations demands that a recovery model

			 of treatment should be used for handling the more than two-thirds of all

			 offenders with such needs.

			(10)One of the most

			 significant costs of prisoner reentry is the impact on children, the weakened

			 ties among family members, and destabilized communities. The long-term

			 generational effects of a social structure in which imprisonment is the norm

			 and law-abiding role models are absent are difficult to measure but undoubtedly

			 exist.

			(11)According to the

			 2001 national data from the Bureau of Justice Statistics, 3,500,000 parents

			 were supervised by the correctional system. Prior to incarceration, 64 percent

			 of female prisoners and 44 percent of male prisoners in State facilities lived

			 with their children.

			(12)Between 1991 and

			 1999, the number of children with a parent in a Federal or State correctional

			 facility increased by more than 100 percent, from approximately 900,000 to

			 approximately 2,000,000. According to the Bureau of Prisons, there is evidence

			 to suggest that inmates who are connected to their children and families are

			 more likely to avoid negative incidents and have reduced sentences.

			(13)Approximately 100,000 juveniles (ages 17

			 and under) leave juvenile correctional facilities, State prison, or Federal

			 prison each year. Juveniles released from confinement still have their likely

			 prime crime years ahead of them. Juveniles released from secure confinement

			 have a recidivism rate ranging from 55 to 75 percent. The chances that young

			 people will successfully transition into society improve with effective reentry

			 and aftercare programs.

			(14)Studies have

			 shown that from 15 percent to 27 percent of prisoners expect to go to homeless

			 shelters upon release from prison.

			(15)The National

			 Institute of Justice has found that after one year of release, up to 60 percent

			 of former inmates are not employed.

			(16)Fifty-seven

			 percent of Federal and 70 percent of State inmates used drugs regularly before

			 prison, with some estimates of involvement with drugs or alcohol around the

			 time of the offense as high as 84 percent (BJS Trends in State Parole,

			 1990–2000).

			(17)According to the Bureau of Justice

			 Statistics, 60 to 83 percent of the Nation’s correctional population have used

			 drugs at some point in their lives. This is twice the estimated drug use of the

			 total United States population of 40 percent.

			(18)Family-based treatment programs have proven

			 results for serving the special population of female offenders and substance

			 abusers with children. An evaluation by the Substance Abuse and Mental Health

			 Services Administration of family-based treatment for substance abusing mothers

			 and children found that at six months post treatment, 60 percent of the mothers

			 remain alcohol and drug free, and drug related offenses declined from 28 to 7

			 percent. Additionally, a 2003 evaluation of residential family based treatment

			 programs revealed that 60 percent of mothers remained clean and sober six

			 months after treatment, criminal arrests declined by 43 percent, and 88 percent

			 of the children treated in the program with their mothers remain

			 stabilized.

			(19)A Bureau of

			 Justice Statistics analysis indicated that only 33 percent of Federal and 36

			 percent of State inmates had participated in residential inpatient treatment

			 programs for alcohol and drug abuse 12 months before their release. Further,

			 over one-third of all jail inmates have some physical or mental disability and

			 25 percent of jail inmates have been treated at some time for a mental or

			 emotional problem.

			(20)According to the National Institute for

			 Literacy, 70 percent of all prisoners function at the 2 lowest literacy

			 levels.

			(21)The Bureau of Justice Statistics has found

			 that 27 percent of Federal inmates, 40 percent of State inmates, and 47 percent

			 of local jail inmates have never completed high school or its equivalent.

			 Furthermore, the Bureau of Justice Statistics has found that less educated

			 inmates are more likely to be recidivists. Only 1 in 4 local jails offer basic

			 adult education programs.

			(22)In his 2004 State

			 of the Union address, President Bush correctly stated:We know from long

			 experience that if former prisoners can’t find work, or a home, or help, they

			 are much more likely to commit more crimes and return to prison... America is

			 the land of the second chance, and when the gates of the prison open, the path

			 ahead should lead to a better life.

			(23)Participation in

			 State correctional education programs lowers the likelihood of reincarceration

			 by 29 percent, according to a recent United States Department of Education

			 study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism

			 among federal prisoners who participated in vocational and apprenticeship

			 training.

			3.Reauthorization

			 of adult and juvenile offender State and local reentry demonstration

			 projects

			(a)Adult Offender

			 Demonstration Projects AuthorizedSection 2976(b) of the Omnibus

			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)) is amended by

			 striking paragraphs (1) through (4) and inserting the following:

				

					(1)establishing or

				improving the system or systems under which—

						(A)the correctional

				agency of the State or local government develops and carries out plans to

				facilitate the reentry into the community of each offender in State or local

				custody;

						(B)the supervision

				and services provided to offenders in State or local custody are coordinated

				with the supervision and services provided to offenders after reentry into the

				community;

						(C)the efforts of

				various public and private entities to provide supervision and services to

				offenders after reentry into the community, and to family members of such

				offenders, are coordinated; and

						(D)offenders awaiting

				reentry into the community are provided with documents (such as identification

				papers, referrals to services, medical prescriptions, job training

				certificates, apprenticeship papers, and information on obtaining public

				assistance) useful in achieving a successful transition from prison;

						(2)carrying out

				programs and initiatives by units of local government to strengthen reentry

				services for individuals released from local jails;

					(3)enabling prison

				mentors of offenders to remain in contact with those offenders, including

				through the use of such technology as videoconferencing, during incarceration

				and after reentry into the community and encouraging the involvement of prison

				mentors in the reentry process;

					(4)providing

				structured post-release housing and transitional housing, including group homes

				for recovering substance abusers, through which offenders are provided

				supervision and services immediately following reentry into the

				community;

					(5)assisting offenders

				in securing permanent housing upon release or following a stay in transitional

				housing;

					(6)providing

				continuity of health services (including mental health services, substance

				abuse treatment and aftercare, and treatment for contagious diseases) to

				offenders in custody and after reentry into the community;

					(7)providing offenders

				with education, job training, English as a second language programs, work

				experience programs, self-respect and life skills training, and other skills

				needed to achieve self-sufficiency and a successful transition from

				prison;

					(8)facilitating

				collaboration among corrections and community corrections, technical schools,

				community colleges, and the workforce development and employment service

				sectors to—

						(A)promote, where

				appropriate, the employment of people released from prison and jail, through

				efforts such as educating employers about existing financial incentives and

				facilitate the creation of job opportunities, including transitional jobs, for

				this population that will benefit communities;

						(B)connect inmates to

				employment, including supportive employment and employment services, before

				their release to the community; and

						(C)addressing

				barriers to employment, including licensing;

						(9)assessing the

				literacy and educational needs of offenders in custody and identifying and

				providing services appropriate to meet those needs, including follow-up

				assessments and long-term services;

					(10)systems under

				which family members of offenders are involved in facilitating the successful

				reentry of those offenders into the community, including removing obstacles to

				the maintenance of family relationships while the offender is in custody,

				strengthening the family’s capacity to establish and maintain as a stable

				living situation during re-entry where appropriate, and involving family

				members in the planning and implementation of the re-entry process;

					(11)programs under

				which victims are included, on a voluntary basis, in the reentry

				process;

					(12)programs that

				facilitate visitation and maintenance of family relationships with respect to

				offenders in custody by addressing obstacles such as travel, telephone costs,

				mail restrictions, and restrictive visitation policies;

					(13)identifying and

				addressing barriers to collaborating with child welfare agencies in the

				provision of services jointly to offenders in custody and to the children of

				such offenders;

					(14)implementing

				programs in correctional agencies to include the collection of information

				regarding any dependent children of an incarcerated person as part of intake

				procedures, including the number of children, age, and location or

				jurisdiction, and connect identified children with appropriate services;

					(15)addressing

				barriers to the visitation of children with an incarcerated parent, and

				maintenance of the parent-child relationship, such as the location of

				facilities in remote areas, telephone costs, mail restrictions, and visitation

				policies;

					(16)creating, developing, or enhancing prisoner

				and family assessments curricula, policies, procedures, or programs (including

				mentoring programs) to help prisoners with a history or identified risk of

				domestic violence, dating violence, sexual assault, or stalking reconnect with

				their families and communities, as appropriate (or when it is safe to do so),

				and become mutually respectful, nonabusive parents or partners, under which

				particular attention is paid to the safety of children affected and the

				confidentiality concerns of victims, and efforts are coordinated with existing

				victim service providers;

					(17)developing

				programs and activities that support parent-child relationships, such

				as—

						(A)using telephone

				conferencing to permit incarcerated parents to participate in parent-teacher

				conferences;

						(B)using

				videoconferencing to allow virtual visitation when incarcerated persons are

				more than 100 miles from their families;

						(C)the development of

				books on tape programs, through which incarcerated parents read a book into a

				tape to be sent to their children;

						(D)the establishment

				of family days, which provide for longer visitation hours or family activities;

				or

						(E)the creation of

				children's areas in visitation rooms with parent-child activities;

						(18)expanding family-based treatment centers

				that offer family-based comprehensive treatment services for parents and their

				children as a complete family unit;

					(19)conducting

				studies to determining who is returning to prison or jail and which of those

				returning prisoners represent the greatest risk to community safety;

					(20)developing or

				adopting procedures to ensure that dangerous felons are not released from

				prison prematurely;

					(21)developing and

				implementing procedures to assist relevant authorities in determining when

				release is appropriate and in the use of data to inform the release

				decision;

					(22)developing and

				implementing procedures to identify efficiently and effectively those violators

				of probation or parole who should be returned to prison;

					(23)utilizing validated assessment tools to

				assess the risk factors of returning inmates and prioritizing services based on

				risk;

					(24)conducting studies

				to determine who is returning to prison or jail and which of those returning

				prisoners represent the greatest risk to community safety;

					(25)facilitating and

				encouraging timely and complete payment of restitution and fines by

				ex-offenders to victims and the community;

					(26)establishing or

				expanding the use of re-entry courts to—

						(A)monitor offenders

				returning to the community;

						(B)provide returning

				offenders with—

							(i)drug and alcohol

				testing and treatment; and

							(ii)mental and

				medical health assessment and services;

							(C)facilitate

				restorative justice practices and convene family or community impact panels,

				family impact educational classes, victim impact panels, or victim impact

				educational classes;

						(D)provide and

				coordinate the delivery of other community services to offenders,

				including—

							(i)housing

				assistance;

							(ii)education;

							(iii)employment

				training;

							(iv)children and

				family support;

							(v)conflict

				resolution skills training;

							(vi)family violence

				intervention programs; and

							(vii)other

				appropriate social services;

							(E)establish and

				implement graduated sanctions and incentives; and

						(27)providing technology and other tools

				necessary to advance post release supervision.

					.

			(b)Juvenile

			 Offender Demonstration Projects AuthorizedSection 2976(c) of the

			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is

			 amended by striking may be expended for and all that follows

			 through the period at the end and inserting may be expended for any

			 activity referred to in subsection (b)..

			(c)Applications;

			 Priorities; Performance MeasurementsSection 2976 of the Omnibus

			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—

				(1)by

			 redesignating subsection (h) as subsection (o); and

				(2)by striking

			 subsections (d) through (g) and inserting the following:

					

						(d)ApplicationsA

				State, unit of local government, territory, or Indian tribe desiring a grant

				under this section shall submit an application to the Attorney General

				that—

							(1)contains a reentry

				strategic plan, which describes the long-term strategy, and a detailed

				implementation schedule, including the jurisdiction’s plans to pay for the

				program after the Federal funding is discontinued;

							(2)identifies the

				governmental agencies and community and faith-based organizations that will be

				coordinated by, and collaborate on, the applicant’s prisoner reentry strategy

				and certifies their involvement; and

							(3)describes the

				methodology and outcome measures that will be used in evaluating the

				program.

							(e)Priority

				considerationThe Attorney General shall give priority to grant

				applications that best—

							(1)focus initiatives

				on geographic areas with a substantiated high population of

				ex-offenders;

							(2)include

				partnerships with community-based organizations, including faith-based

				organizations;

							(3)provide

				consultations with crime victims and former incarcerated prisoners and their

				families;

							(4)review the process

				by which the State adjudicates violations of parole or supervised release and

				consider reforms to maximize the use of graduated, community-based sanctions

				for minor and technical violations of parole or supervised release;

							(5)establish

				pre-release planning procedures for prisoners to ensure that a prisoner’s

				eligibility for Federal or State benefits (including Medicaid, Medicare, Social

				Security, and Veterans benefits) upon release is established prior to release,

				subject to any limitations in law, and to ensure that prisoners are provided

				with referrals to appropriate social and health services or are linked to

				appropriate community-based organizations; and

							(6)target high-risk

				offenders for reentry programs through validated assessment tools.

							(f)RequirementsThe

				Attorney General may make a grant to an applicant only if the

				application—

							(1)reflects explicit

				support of the chief executive officer of the State or unit of local

				government, territory, or Indian tribe applying for a grant under this

				section;

							(2)provides extensive

				discussion of the role of State corrections departments, community corrections

				agencies, juvenile justice systems, or local jail systems in ensuring

				successful reentry of ex-offenders into their communities;

							(3)provides extensive

				evidence of collaboration with State and local government agencies overseeing

				health, housing, child welfare, education, and employment services, and local

				law enforcement;

							(4)provides a plan

				for the analysis of existing State statutory, regulatory, rules-based, and

				practice-based hurdles to a prisoner's reintegration into the community

				that—

								(A)takes particular

				note of laws, regulations, rules, and practices that disqualify former

				prisoners from obtaining professional licenses or other requirements for

				certain types of employment, and that hinder full civic participation;

				and

								(B)identifies those

				laws, regulations, rules, or practices that are not directly connected to the

				crime committed and the risk that the ex-offender presents to the community;

				and

								(5)includes the use

				of a State or local task force to carry out the activities funded under the

				grant.

							(g)Uses of grant

				funds

							(1)Federal

				shareThe Federal share of a grant received under this section

				may not exceed 75 percent of the project funded under the grant, unless the

				Attorney General—

								(A)waives, in whole

				or in part, the requirement of this paragraph; and

								(B)publicly

				delineates the rationale for the waiver.

								(2)Supplement not

				supplantFederal funds received under this section shall be used

				to supplement, not supplant, non-Federal funds that would otherwise be

				available for the activities funded under this section.

							(h)Reentry

				strategic plan

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each applicant shall develop a comprehensive strategic reentry

				plan that contains measurable annual and 5- to 10-year performance outcomes.

				The plan shall have as a goal to reduce the rate of recidivism of incarcerated

				persons served with funds from this section within the State by 50 percent over

				a period of 10 years.

							(2)CoordinationIn

				developing reentry plans under this subsection, applicants shall coordinate

				with communities and stakeholders, including experts in the fields of public

				safety, corrections, housing, health, education, employment, and members of

				community and faith-based organizations that provide reentry services.

							(3)Measurements of

				progressEach reentry plan developed under this subsection shall

				measure the applicant’s progress toward increasing public safety by reducing

				rates of recidivism and enabling released offenders to transition successfully

				back into their communities.

							(i)Reentry Task

				Force

							(1)In

				generalAs a condition of receiving financial assistance under

				this section, each State or local government receiving a grant shall establish

				a Reentry Task Force, or other relevant convening authority, to examine ways to

				pool existing resources and funding streams to promote lower recidivism rates

				for returning prisoners, and to minimize the harmful effects of incarceration

				on families and communities by collecting data and best practices in offender

				re-entry from demonstration grantees and other agencies and

				organizations.

							(2)MembershipThe

				task force or other authority shall be comprised of relevant State or local

				leaders, agencies, service providers, community-based organizations, or

				stakeholders.

							(j)Strategic

				performance outcomes

							(1)In

				generalEach applicant shall identify specific performance

				outcomes related to the long-term goals of increasing public safety and

				reducing recidivism.

							(2)Performance

				outcomesThe performance outcomes identified under paragraph (1)

				shall include, with respect to offenders released back into the

				community—

								(A)recommitment

				rates;

								(B)reduction in

				crime;

								(C)employment and

				education;

								(D)violations of

				conditions of supervised release;

								(E)child

				support;

								(F)housing;

								(G)drug and alcohol

				abuse; and

								(H)participation in

				mental health services.

								(3)Optional

				measuresStates may also report on other activities that increase

				the success rates of offenders who transition from prison, such as programs

				that foster effective risk management and treatment programming, offender

				accountability, and community and victim participation.

							(4)CoordinationApplicants

				should coordinate with communities and stakeholders about the selection of

				performance outcomes identified by the applicants and with the Department of

				Justice for assistance with data collection and measurement activities.

							(5)ReportEach

				grantee shall submit an annual report to the Department of Justice that—

								(A)identifies the

				grantee’s progress toward achieving its strategic performance outcomes;

				and

								(B)describes other

				activities conducted by the grantee to increase the success rates of the

				reentry population.

								(k)Performance

				measurement

							(1)In

				generalThe Department of Justice, in consultation with the

				States, shall—

								(A)identify primary

				and secondary sources of information to support the measurement of the

				performance indicators identified under this section;

								(B)identify sources

				and methods of data collection in support of performance measurement required

				under this section;

								(C)provide to all

				grantees technical assistance and training on performance measures and data

				collection for purposes of this section; and

								(D)coordinate with the

				Substance Abuse and Mental Health Services Administration on strategic

				performance outcome measures and data collection for purposes of this section

				relating to substance abuse and mental health.

								(2)CoordinationThe

				Department of Justice shall coordinate with other Federal agencies to identify

				national sources of information to support State performance

				measurement.

							(l)Future

				eligibilityTo be eligible to receive a grant under this section

				for fiscal years after the first receipt of such a grant, a State shall submit

				to the Attorney General such information as is necessary to demonstrate

				that—

							(1)the State has

				adopted a re-entry plan that reflects input from community-based and

				faith-based organizations;

							(2)the State’s

				re-entry plan includes performance measures to assess the State’s progress

				toward increasing public safety by reducing by 10 percent over the 2-year

				period the rate at which individuals released from prison who participate in

				the re-entry system supported by Federal funds are recommitted to prison;

				and

							(3)the State will

				coordinate with the Department of Justice, community-based and faith-based

				organizations, and other experts regarding the selection and implementation of

				the performance measures described in subsection (k).

							(m)National Adult

				and Juvenile Offender Reentry Resource Center

							(1)AuthorityThe

				Attorney General may, using amounts made available to carry out this

				subsection, make a grant to an eligible organization to provide for the

				establishment of a National Adult and Juvenile Offender Reentry Resource

				Center.

							(2)Eligible

				organizationAn organization eligible for the grant under

				paragraph (1) is any national nonprofit organization approved by the Federal

				task force established under the Second Chance Act of 2004 that represents,

				provides technical assistance and training to, and has special expertise and

				broad, national-level experience in offender re-entry programs, training, and

				research.

							(3)Use of

				fundsThe organization receiving the grant shall establish a

				National Adult and Juvenile Offender Reentry Resource Center to—

								(A)provide education,

				training, and technical assistance for States, local governments, service

				providers, faith based organizations, and corrections institutions;

								(B)collect data and

				best practices in offender re-entry from demonstration grantees and others

				agencies and organizations;

								(C)develop and

				disseminate evaluation tools, mechanisms, and measures to better assess and

				document coalition performance measures and outcomes;

								(D)disseminate

				knowledge to States and other relevant entities about best practices, policy

				standards, and research findings;

								(E)develop and

				implement procedures to assist relevant authorities in determining when release

				is appropriate and in the use of data to inform the release decision;

								(F)develop and

				implement procedures to identify efficiently and effectively those violators of

				probation or parole who should be returned to prison and those who should

				receive other penalties based on defined, graduated sanctions;

								(G)collaborate with

				the Federal task force established under the Second Chance Act of 2004 and the

				Federal Resource Center for Children of Prisoners;

								(H)develop a national

				research agenda; and

								(I)bridge the gap

				between research and practice by translating knowledge from research into

				practical information.

								(4)LimitOf

				amounts made available to carry out this section, not more than 2 percent shall

				be available for administrative expenses in carrying out this section.

							.

				(d)Authorization of

			 AppropriationsSection 2976 of the Omnibus Crime Control and Safe

			 Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1), as

			 redesignated by subsection (c), by striking and $16,000,000 for fiscal

			 year 2005 and inserting $82,500,000 for fiscal year 2005, and

			 $82,500,000 for fiscal year 2006.

			4.Task force on

			 Federal programs and activities relating to reentry of offenders

			(a)Task Force

			 RequiredThe Attorney General, in consultation with the Secretary

			 of Housing and Urban Development, the Secretary of Labor, the Secretary of

			 Education, the Secretary of Health and Human Services, the Secretary of

			 Agriculture, the Secretary of Veterans Affairs, and the heads of such other

			 elements of the Federal Government as the Attorney General considers

			 appropriate, and in collaboration with stakeholders, service providers,

			 community-based organizations, States, and local governments, shall establish

			 an interagency task force on Federal programs and activities relating to the

			 reentry of offenders into the community.

			(b)DutiesThe

			 task force established under subsection (a) shall—

				(1)identify such

			 programs and activities that may be resulting in overlapping or duplication of

			 services, the scope of such overlapping or duplication, and the relationship of

			 such overlapping and duplication to public safety, public health, and

			 effectiveness and efficiency;

				(2)identify methods

			 to improve collaboration and coordination of such programs and

			 activities;

				(3)identify areas of

			 responsibility in which improved collaboration and coordination of such

			 programs and activities would result in increased effectiveness or

			 efficiency;

				(4)develop innovative

			 interagency or intergovernmental programs, activities, or procedures that would

			 improve outcomes of reentering offenders and children of offenders;

				(5)develop methods

			 for increasing regular communication that would increase interagency program

			 effectiveness;

				(6)identify areas of

			 research that can be coordinated across agencies with an emphasis on applying

			 science-based practices to support, treatment, and intervention programs for

			 reentering offenders;

				(7)identify funding

			 areas that should be coordinated across agencies and any gaps in funding;

			 and

				(8)identify successful programs currently

			 operating and collect best practices in offender reentry from demonstration

			 grantees and other agencies and organizations, determine the extent to which

			 such programs and practices can be replicated, and make information on such

			 programs and practices available to States, localities, community-based

			 organizations, and others.

				(c)ReportNot

			 later than 1 year after the date of enactment of this Act, the task force

			 established under subsection (a) shall submit a report, including

			 recommendations, to Congress on barriers to reentry. The report shall identify

			 Federal and other barriers to successful reentry of offenders into the

			 community and analyze the effects of such barriers on offenders and on children

			 and other family members of offenders, including—

				(1)parental

			 incarceration as a consideration for purposes of family reunification under the

			 Adoption and Safe Families Act of 1997;

				(2)admissions in

			 Federal housing programs;

				(3)child support

			 obligations and procedures;

				(4)Social Security

			 benefits, Veterans benefits, food stamps, and other forms of Federal public

			 assistance;

				(5)Medicaid and Medicare procedures,

			 requirements, regulations, and guidelines;

				(6)education

			 programs, financial assistance, and full civic participation;

				(7)TANF program

			 funding criteria and other welfare benefits;

				(8)employment;

				(9)re-entry

			 procedures, case planning, and the transition of persons from the custody of

			 the Federal Bureau of Prisons to a Federal parole or probation program or

			 community corrections;

				(10)laws,

			 regulations, rules, and practices that may require a parolee to return to the

			 same county that the parolee was living in prior to his or her arrest, and the

			 potential for changing such laws, regulations, rules, and practices so that a

			 parolee may change his or her setting upon release, and not settle in the same

			 location with persons who may be a negative influence; and

				(11)pre-release

			 planning procedures for prisoners to ensure that a prisoner's eligibility for

			 Federal or State benefits (including Medicaid, Medicare, Social Security, and

			 Veteran's benefits) upon release is established prior to release, subject to

			 any limitations under the law, and the provision of referrals to appropriate

			 social and health services or are linked to appropriate community-based

			 organizations.

				(d)Annual

			 ReportsOn an annual basis, the task force required by subsection

			 (a) shall submit to Congress a report on the activities of the task force,

			 including specific recommendations of the task force on matters referred to in

			 subsection (b).

			5.Offender re-entry

			 research

			(a)National

			 Institute of JusticeFrom amounts made available to carry out

			 this Act, the National Institute of Justice may conduct research on offender

			 re-entry, including—

				(1)a

			 study identifying the number and characteristics of children who have had a

			 parent incarcerated and the likelihood of these minors becoming involved in the

			 criminal justice system some time in their lifetime;

				(2)a

			 study identifying a mechanism to compare rates of recidivism (including

			 re-arrest, violations of parole and probation, and re-incarceration) among

			 States; and

				(3)a

			 study on the population of individuals released from custody who do not engage

			 in recidivism and the characteristics (housing, employment, treatment, family

			 connection) of that population.

				(b)Bureau of Justice

			 statisticsFrom amounts made available to carry out this Act, the

			 Bureau of Justice Statistics may conduct research on offender re-entry,

			 including—

				(1)an analysis of

			 special populations, including prisoners with mental illness or substance abuse

			 disorders, female offenders, juvenile offenders, and the elderly, that present

			 unique re-entry challenges;

				(2)studies to

			 determine who is returning to prison or jail and which of those returning

			 prisoners represent the greatest risk to community safety;

				(3)annual reports on

			 the profile of the population coming out of prisons, jails, and juvenile

			 justice facilities;

				(4)a

			 national recidivism study every three years; and

				(5)a

			 study of parole violations and revocations.

				6.Children of

			 incarcerated parents and familiesThe Secretary of Health and Human Services

			 shall—

			(1)review, and make

			 available to States a report on any recommendations regarding, the role of

			 State child protective services at the time of the arrest of a person;

			 and

			(2)by regulation, establish

			 such services as the Secretary determines necessary for the preservation of

			 families that have been impacted by the incarceration of a family

			 member.

			7.Encouragement of

			 employment of former prisoners

			The Secretary of Labor shall

			 take such steps as are necessary to implement a program, including but not

			 limited to the Employment and Training Administration, to educate employers

			 about existing incentives, including bonding, to the hiring of former Federal,

			 State, or county prisoners.

		8.Federal Resource

			 Center for Children of PrisonersThere are authorized to be appropriated to

			 the Secretary of Health and Human Services for each of fiscal years 2005 and

			 2006, such sums as may be necessary for the continuing activities of the

			 Federal Resource Center for Children of Prisoners, including conducting a

			 review of the policies and practices of State and Federal corrections agencies

			 to support parent-child relationships.

		9.Elimination of

			 age requirement for relative caregiver under National Family Caregiver Support

			 ProgramSection 372 of the

			 National Family Caregiver Support Act (part E of title III of the Older

			 Americans Act of 1965; 42 U.S.C. 3030s) is amended in paragraph (3) by striking

			 who is 60 years of age or older and— and inserting

			 who—.

		10.Use of violent

			 offender truth-in-sentencing grant funding for demonstration project

			 activitiesSection 20102(a) of

			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a))

			 is amended—

			(1)in paragraph (2)

			 by striking and at the end;

			(2)in paragraph (3)

			 by striking the period at the end and inserting ; and;

			 and

			(3)by adding at the

			 end the following:

				

					(4)to carry out any activity referred to in

				subsections (b) and (c) of section 2976 of the Omnibus Crime Control and Safe

				Streets Act of 1968 (42 U.S.C. 3797w(b)–(c)).

					.

			11.Grants to study

			 parole violations and revocations

			(a)Grants

			 authorizedFrom amounts made available to carry out this section,

			 the Attorney General may award grants to States to study, and to improve the

			 collection of data with respect to, individuals whose parole is revoked and

			 which such individuals represent the greatest risk to community safety.

			(b)ApplicationAs

			 a condition of receiving a grant under this section, a State shall—

				(1)certify that the

			 State has, or intends to establish, a program that collects comprehensive and

			 reliable data with respect to individuals described in subsection (a),

			 including data on—

					(A)the number and

			 type of parole violations that occur within the State;

					(B)the reasons for

			 parole revocation;

					(C)the underlying

			 behavior that led to the revocation; and

					(D)the term of

			 imprisonment or other penalty that is imposed for the violation; and

					(2)provide the data

			 described in paragraph (1) to the Bureau of Justice Statistics, in a form

			 prescribed by the Bureau.

				(c)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section $1,000,000 for each of fiscal years 2005 and 2006.

			12.Improvement of

			 the residential substance abuse treatment for State prisoners program

			(a)DefinitionSection

			 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.

			 3796ff–1) is amended by redesignating subsections (c) through (f) as

			 subsections (d) through (g), respectively, and by inserting after subsection

			 (b) the following:

				

					(c)Residential

				substance abuse treatmentThe

				term residential substance abuse treatment means a course of

				individual and group activities and treatment, lasting at least 6 months, in

				residential treatment facilities set apart from the general prison population.

				This can include the use of pharmacotherapies, where appropriate, that may

				extend beyond the 6-month period.

					.

			(b)Requirement for

			 After Care ComponentSection 1902 of such Act is further amended

			 in subsection (d) (as redesignated by subsection (a)) is amended—

				(1)in

			 the subsection heading, by striking Eligibility for Preference With After Care

			 Component and inserting Requirement for After Care

			 Component;

				(2)by amending

			 paragraph (1) to read as follows:

					

						(1)To be eligible for

				funding under this part, a State must ensure that individuals who participate

				in the substance abuse treatment program established or implemented with

				assistance provided under this part will be provided with aftercare

				services.

						;

				and

				(3)by adding at the

			 end the following:

					

						(4)Aftercare services

				required by this subsection shall be funded by the funding provided in this

				part.

						.

				13.Residential drug

			 abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United

			 States Code, is amended by striking means a course of and all

			 that follows through the semicolon at the end and inserting the following:

			 means a course of individual and group activities and treatment, lasting

			 at least 6 months, in residential treatment facilities set apart from the

			 general prison population, which may include the use of pharmacotherapies,

			 where appropriate, that may extend beyond the 6-month period;.

		14.Removal of

			 limitation on amount of funds available for corrections education programs

			 under the adult education and family literacy act

			(a)In

			 generalSection 222(a)(1) of the Adult Education and Family

			 Literacy Act (20 U.S.C. 9222(a)(1) is amended by striking , of which not

			 more than 10 percent of the 82.5 percent shall be available to carry out

			 section 225.

			(b)ReportNot later than 180 days after the date of

			 the enactment of this Act, the Secretary of Education shall submit to Congress

			 a report on the use of literacy funds to correctional institutions, as defined

			 in section 225(d)(2) of the Adult Education and Family Literacy Act (20 U.S.C.

			 9224).  The report shall specify the amount of literacy funds that are provided

			 to each category of correctional institution in each State, and identify

			 whether funds are being sufficiently allocated among the various types of

			 institutions.

			15.Technical amendment

			 to drug-free student loans provision to ensure that it applies only to offenses

			 committed while receiving Federal aidSection 484(r)(1) of the Higher Education

			 Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by striking A

			 student and all that follows through table: and

			 inserting the following: A student who is convicted of any offense under

			 any Federal or State law involving the possession or sale of a controlled

			 substance for conduct that occurred during a period of enrollment for which the

			 student was receiving any grant, loan, or work assistance under this title

			 shall not be eligible to receive any grant, loan, or work assistance under this

			 title from the date of that conviction for the period of time specified in the

			 following table:.

		16.Mentoring grants to

			 community-based organizations

			(a)Authority to make

			 grantsFrom amounts made available under this section, the

			 Secretary of Labor shall make grants to community-based organizations for the

			 purpose of providing mentoring and other transitional services essential to

			 reintegrating ex-offenders and incarcerated persons into society.

			(b)Use of

			 fundsGrant funds awarded under subsection (a) may be used

			 for—

				(1)mentoring adult and

			 juvenile offenders; and

				(2)transitional services to

			 assist in the re-integration of ex-offenders into the community.

				(c)ApplicationTo

			 be eligible to receive a grant under this section, a community-based

			 organization shall submit an application to the Secretary of Labor, based upon

			 criteria developed by the Secretary of Labor in consultation with the Attorney

			 General and the Secretary of Housing and Urban Development.

			(d)Strategic performance

			 outcomesThe Secretary of Labor may require each applicant to

			 identify specific performance outcomes related to the long-term goal of

			 stabilizing communities by reducing recidivism and re-integrating ex-offenders

			 and incarcerated persons into society.

			(e)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section $22,500,000 for each of fiscal years 2005 and 2006.

			17.Clarification of

			 Authority to Place Prisoner in Community CorrectionsSection 3624(c) of title 18, United States

			 Code, is amended to read as follows:

			

				(c)Pre-Release

				Custody

					(1)In

				generalThe Bureau of Prisons shall, to the extent practicable,

				assure that a prisoner serving a term of imprisonment spends a reasonable part

				of the final portion of the term, not to exceed 1 year, to be served under

				conditions that will afford the prisoner a reasonable opportunity to adjust to

				and prepare for the prisoner's reentry into the community. Such conditions may

				include a community correctional facility.

					(2)AuthorityThis

				subsection authorizes the Bureau of Prisons to place a prisoner in home

				confinement for the last 10 per centum of the term to be served, not to exceed

				6 months.

					(3)AssistanceThe

				United States Probation System shall, to the extent practicable, offer

				assistance to a prisoner during such pre-release custody.

					(4)No

				LimitationsNothing in this subsection shall be construed to

				limit or restrict the authority of the Bureau of Prisons granted under section

				3621 of this title

					.

		

